DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 3/31/2022.
3.	This Office Action is made Final necessitated by amendment.
4.	Claims 7-11 are pending.
5.	Claims 1-6 were previously cancelled.
6.	Claim 11 is new.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 1/31/2022 was filed after the mailing date of the Non-Final office action on 1/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
8.	Applicant’s arguments with respect to the amended claims 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, the new grounds of rejection set forth herein are necessitated by amendment.
9.	In light of amendment to the title of specification, the objection has been withdrawn herein.
10.	In light of Applicant’s amendment regarding 35 USC 112(f), the claim interpretation is  withdrawn herein.
Claim Objections
1.	As necessitated by amendment, amended Claim 9 is objected to because of the following informalities: Claim 9 Line 2 recites “receiver used for scheduling of PUSCH…” It is not clear as to how the receiver is used for scheduling since the receiver receive scheduling information from the gNB/base station. In addition, it appears to be a typo or that few phrases are missing. Therefore, it is suggested to amend the claim to recite “receiver receives information used for scheduling PUSCH”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al. US 20210014005 hereafter Ying (Provisional No. 62/630,732 dated 2/14/2018 includes support in particular Sections [0071, 0081-0083] and there are additional sections). 
As to Claim 7. (Currently Amended)      Ying discloses a terminal [i.e. UE/User Equipment, see Section 0032] comprising: a receiver [Receiver-2320/Antenna-2322] that receives information [Section 0175: The UE includes one or more receivers for reception of data] used for scheduling of a physical uplink shared channel (PUSCH); and [Figs. 1, 16 (Diagram of UE), Sections 0046, 0073: The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). PUSCH transmission scheduled by using the DCI format(s) with CRC scrambled by the C-RNTI]; 
     a processor that [Processor-2303; Section 0174: The UE includes a processor that controls operation of the UE] when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment (UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Fig. 16, Sections 0078, 0080: Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI. For example, values may be used for PUSCH transmission scheduled by using the DCI format 0_0 with CRC scrambled by the C-RNTI; the UE may use values to perform PUSCH transmission; here, the DCI format 0_0 may be received, detected, and monitored in the USS (i.e. UE specific search space see Section 0077) and/or the CSS (i.e. common search space see Section 0079)],
      controls [Processor-2303; Sections 0105, 0174: The UE operation module involve mapping data to time resources for transmission. The UE includes a processor that controls operation of the UE] transmission of the PUSCH based on a time domain resource allocation list [i.e. Time Domain Allocation Table] referenced for DCI format 0_1 [Sections 0066, 0067, 0069, 0077: The time domain allocation determine any valid combinations of a start symbol, length and PUSCH mapping type specified for uplink transmission; and Time Domain Allocation presented by a row index of configured Table. The time domain allocation may be indicated by DCI format 0_1 (i.e. non-fallback DCI). A set of values of time domain allocation table may be configured by RRC or time domain allocation indicated among set of values of time domain allocation by PDCCH/DCI of UL (uplink). Also, the third value (i.e. from time domain allocation table) may be used for PUSCH transmission scheduled by using the DCI format 0_1].


As to Claim 8. (Currently Amended)    Ying discloses the terminal [i.e. UE/User Equipment, see Section 0032] according to claim 7, wherein when the information comprises an uplink (UL) grant included in a random access response [Sections 0046, 0078: The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). Values may be used for PUSCH transmission scheduled by using the random access response grant];
the processor controls [Processor-2303; Section 0174: The UE includes a processor that controls operation of the UE] the transmission of the PUSCH based on a time domain resource allocation list [i.e. Time Domain Allocation Table] that is different from the time domain resource allocation list referenced for the DCI format 0_1 [Sections 0067, 0071, 0088: The time domain allocation may be indicated by DCI format 0_1. The time domain allocation present in DCI format 0_1 (i.e., non-fallback DCI); a different DCI field can be used to indicate time domain allocation. A different interpretation may be utilized for the time domain allocation field; approaches a different table for time domain allocation may be used and table may be defined in a specification].


 As to Claim 9. (Currently Amended)    Ying discloses a radio communication method for a terminal [i.e. UE/User Equipment], comprising [Section 0030, 0032: The telecommunication system support radio access network. A UE is referred to as a terminal device]:
receiver [Receiver-2320/Antenna-2322] used for scheduling of a physical uplink shared channel (PUSCH); and [Figs. 1, 16 (Diagram of UE), Sections 0046, 0073: The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). PUSCH transmission scheduled by using the DCI format(s) with CRC scrambled by the C-RNTI];
      	when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment(UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Fig. 16, Sections 0078, 0080: Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI. For example, values may be used for PUSCH transmission scheduled by using the DCI format 0_0 with CRC scrambled by the C-RNTI; the UE may use values to perform PUSCH transmission; here, the DCI format 0_0 may be received, detected, and monitored in the USS (i.e. UE specific search space see Section 0077) and/or the CSS (i.e. common search space see Section 0079)],
controlling [Processor-2303; Sections 0105, 0174: The UE operation module involve mapping data to time resources for transmission. The UE includes a processor that controls operation of the UE] transmission of the PUSCH based on a time domain resource allocation list [i.e. Time Domain Allocation Table] referenced for DCI format 0_1 [Sections 0066, 0067, 0069, 0077: The time domain allocation determine any valid combinations of a start symbol, length and PUSCH mapping type specified for uplink transmission; and Time Domain Allocation presented by a row index of configured Table. The time domain allocation may be indicated by DCI format 0_1 (i.e. non-fallback DCI). A set of values of time domain allocation table may be configured by RRC or time domain allocation indicated among set of values of time domain allocation by PDCCH/DCI of UL (uplink). Also, the third value (i.e. from time domain allocation table) may be used for PUSCH transmission scheduled by using the DCI format 0_1].


As to Claim 10. (Currently Amended)       Ying discloses a base station [i.e. BS/gNB] comprising [Figs. 1,  Fig. 17 (Diagram of gNB), Section 0003, 0036: A base station communicates with wireless communication device. 5G new radio communication use time resources for communication and base station is referred to as gNB]:
a transmitter [Transmitter(s)-2417/Tranceiver-2476] that transmits information [Section 0178: The gNB include one or more transmitters to allow transmission of data] used for scheduling of a physical uplink shared channel (PUSCH) to a terminal [Fig. 17 (Diagram of gNB), Sections 0052, 0046, 0078: The gNBs transmit information or data to UE using one or more downlink channels include a PDCCH, a PDSCH, etc.; and PDCCH may be used for transmitting Downlink Control Information (DCI). The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI];
     	 and a receiver that [Receiver(s)-2478/Transceiver-2476] when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment(UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Fig. 17, Sections 0078, 0080: Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI. For example, values may be used for PUSCH transmission scheduled by using the DCI format 0_0 with CRC scrambled by the C-RNTI; the UE may use values to perform PUSCH transmission; here, the DCI format 0_0 may be received, detected, and monitored in the USS (i.e. UE specific search space see Section 0077) and/or the CSS (i.e. common search space see Section 0079)],
receives the PUSCH [Section 0041: A UE transmit information or data to the gNB using one or more uplink channels include a PUSCH (i.e. PUSCH transmission)] that is transmitted by the terminal based on a time domain resource allocation list [i.e. Time Domain Allocation Table] referenced for DCI format 0_ 1 [Sections 0066, 0067, 0069, 0077: The time domain allocation determine any valid combinations of a start symbol, length and PUSCH mapping type specified for uplink transmission; and Time Domain Allocation presented by a row index of configured Table. The time domain allocation may be indicated by DCI format 0_1 (i.e. non-fallback DCI). A set of values of time domain allocation table may be configured by RRC or time domain allocation indicated among set of values of time domain allocation by PDCCH/DCI of UL (uplink). Also, the third value (i.e. from time domain allocation table) may be used for PUSCH transmission scheduled by using the DCI format 0_1].


As to Claim 11. (New)   Ying discloses a system comprising [Fig. 1, Section 0039: Various systems and methods disclosed herein]:
 	a terminal [i.e. UE/User Equipment, see Section 0032] that comprises: a receiver [Receiver-2320/Antenna-2322] that receives information [Section 0175: The UE includes one or more receivers for reception of data] used for scheduling of a physical uplink shared channel (PUSCH) [Figs. 1, 16 (Diagram of UE), Sections 0046, 0073: The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). PUSCH transmission scheduled by using the DCI format(s) with CRC scrambled by the C-RNTI];
and a processor that [Processor-2303; Section 0174: The UE includes a processor that controls operation of the UE], when the information comprises downlink control information (DCI) format 0_0 received in a User Equipment(UE)-specific search space or when the information comprises DCI format 0_0 received in a common search space and having a Cyclic Redundancy Check (CRC) scrambled by Cell-Radio Network Temporary Identifier (C-RNTI) [Fig. 16, Sections 0078, 0080: Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI. For example, values may be used for PUSCH transmission scheduled by using the DCI format 0_0 with CRC scrambled by the C-RNTI; the UE may use values to perform PUSCH transmission; here, the DCI format 0_0 may be received, detected, and monitored in the USS (i.e. UE specific search space see Section 0077) and/or the CSS (i.e. common search space see Section 0079)],
controls [Processor-2303; Sections 0105, 0174: The UE operation module involve mapping data to time resources for transmission. The UE includes a processor that controls operation of the UE] transmission of the PUSCH based on a time domain resource allocation list [i.e. Time Domain Allocation Table] referenced for DCI format 0_1 [Sections 0066, 0067, 0069, 0077: The time domain allocation determine any valid combinations of a start symbol, length and PUSCH mapping type specified for uplink transmission; and Time Domain Allocation presented by a row index of configured Table. The time domain allocation may be indicated by DCI format 0_1 (i.e. non-fallback DCI). A set of values of time domain allocation table may be configured by RRC or time domain allocation indicated among set of values of time domain allocation by PDCCH/DCI of UL (uplink). Also, the third value (i.e. from time domain allocation table) may be used for PUSCH transmission scheduled by using the DCI format 0_1];
and a base station [i.e. BS/gNB] that comprises: a transmitter [Transmitter(s)-2417/Tranceiver-2476] that transmits the information [Section 0178: The gNB include one or more transmitters to allow transmission of data] to the terminal [Fig. 17 (Diagram of gNB), Sections 0052, 0046, 0078: The gNBs transmit information or data to UE using one or more downlink channels include a PDCCH, a PDSCH, etc.; and PDCCH may be used for transmitting Downlink Control Information (DCI). The random access response grant included in the random access response (i.e. includes information) may be used for scheduling of the uplink PUSCH (PUSCH transmission). Values may be used for PUSCH transmission scheduled by using random access response grant and/or the DCI format 0_0 with CRC scrambled by the C-RNTI];
and a receiver [Receiver(s)-2478/Transceiver-2476] receives the PUSCH [Section 0041, 0077: A UE transmit information or data to the gNB using one or more uplink channels include a PUSCH (i.e. PUSCH transmission). Also, the third value (i.e. from time domain allocation table) may be used for PUSCH transmission scheduled by using the DCI format 0_1].


Conclusion
The prior art made of record and not relied upon Nogami et al. US 20190150124 in particular “Section [0055] DCI format 0 that is used for scheduling PUSCH transmission is defined as DCI format for the uplink; Section [0105] Here, the CSS (common search space) may be used for transmission of DCI to a specific UE, DCI format with CRC scrambled by RNTI; Section [0108] That is, the base station may transmit, in the USS, DCI format(s) intended for a specific UE” is considered pertinent to applicant's disclosure. See PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


June 28, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477